 

Exhibit 10.6

 

LETTER AGREEMENT

 

December 10, 2012

 

Poker Magic, Inc.

c/o Great North Capital

130 West Lake Street, Suite 300

Wayzata, Minnesota 55391

 

Re:    Debt to Equity Conversion

 

Dear Board of Directors,

 

This letter confirms that we, the undersigned individuals and the undersigned
officers/members of Lantern Advisers, LLC, acting on behalf of Lantern Advisers,
have agreed to convert, into shares of common stock of Poker Magic, Inc. (the
“Company”) valued at $1.00 per share, the following principal amounts due and
owing under outstanding promissory notes issued by the Company:

 

   Principal Amount      Noteholder  to be Converted   Common Shares  Lantern
Advisers, LLC  $289,000    289,000  Douglas M. Polinsky  $5,900    5,900  Joseph
A. Geraci, II  $5,900    5,900 

 

We confirm our understanding that all of the common shares shall be “restricted
securities” as that term is understood and defined under Rule 144 of the
Securities Act of 1933. Finally, we confirm our agreement to return to the
Company for cancellation or destruction the original promissory notes the
principal amount of which is being converted as described above, and that the
Company will pay the following amounts, respectively, on or prior to April 1,
2013: (i) to Lantern Advisers, the remaining principal balance of $88.16 and the
accrued and unpaid interest of $13,686.80; (ii) to Mr. Geraci, the remaining
principal balance of $3.48 and the accrued and unpaid interest of $373.59; and
(iii) to Mr. Polinsky, the remaining principal balance of $3.48 and the accrued
and unpaid interest of $373.59.

 

ACKNOWLEDGED AND AGREED:

 

    POKER MAGIC, INC. /s/ Douglas M. Polinsky       Douglas M. Polinsky        
  By: /s/ Douglas M. Polinsky       Douglas M. Polinsky, CEO         /s/ Joseph
A. Geraci, II   LANTERN ADVISERS, LLC Joseph A. Geraci, II                   By:
/s/ Joseph A. Geraci, II       Joseph A. Geraci, II       Member-Manager

 

 

 

